DETAILED ACTION
The preliminary amendment filed March 10, 2021 has been entered.  Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,561,656 to Eginton et al. (Eginton).
Regarding claim 1, Eginton discloses a combination metering assembly (2) for filling liquid products into containers (col. 1, lines 13-17), comprising a base unit (10) and pump 
Regarding claim 2, Eginton discloses the pump types comprise at least one of a rotary lobe pump (4) and a peristatic pump (6).
Regarding claim 3, Eginton discloses the pump components comprise pump drive components (pump shaft of each pump which connects to servo motor 40 via gear boxes 55 and 56) and fluid delivery components (the pump components which drive the fluid to flexible tubing to deliver the fluid to the container) to be driven by the pump drive components for the pumping operation.

Regarding claim 5, Eginton discloses the base unit comprises a drive shaft arrangement (158) extending through the partition wall (side wall of base 10) and having a drive shaft (the drive shaft of gear box 55 which connects to the pump drive shaft for operating the pump to dispense fluid through the delivery components) for connecting drive components to fluid delivery components of a corresponding pump type.
Regarding claim 6, Eginton discloses an electric drive motor (40) is provided as the drive component for connection to the drive shaft (via gear box 55).
Regarding claim 7, Eginton discloses a pump head (the pump components which drive the fluid to flexible tubing to deliver the fluid to the container) of a corresponding pump type for connection to the drive shaft is provided as the fluid delivery component.
Regarding claim 9, Eginton discloses components of a time/pressure metering device (run time of the metering device controlled by controller 12; see abstract).
Regarding claim 10, Eginton discloses the pump systems are configured to operate in parallel (in both the first and second embodiment, the pump systems are configured to operate in parallel by operating the pump coupled to gear box 55 and the pump coupled to gear box 56 at the same time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eginton.
Regarding claim 8, Eginton further discloses a power take-off (shaft 83 of gear box 56) to be coupled to the drive shaft (shaft of motor 40) and a power take-off connection (gear box 56) for connecting pump components of a further pump type (3) to the power take-off, so that pump components connected to the power take-off connection via the power take-off can be driven by means of the drive shaft (col. 5, lines 29-51; pump 3 is driven by power take-off from servo motor 40 via gear box 56 connection to gear box 55).  Eginton does not disclose the pump head comprises the power take-off.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the power take-off in the pump head, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(C).  As there are a limited number of locations from which the power take-off can be arranged, using the pump head would be obvious to try with a reasonable expectation of success.  Further, arranging the power take-off at the pump head allows for easier access to the power take-off for connections and/or repairs.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eginton in view of US Patent Application Publication 2011/0139814 to Mueller et al. (Mueller).
Regarding claims 11 and 12, Eginton discloses a metering system (2) comprising a metering assembly (base 10 having connected pumps 3, 4, 6 and 8) having a base unit (10), first pump components of a first pump type (4, 6 or 8; see claim 7), and second pump components of a second pump type (4, 6, or 8; see claim 8), wherein the base unit comprises first connection means for combining the first pump components with the base unit to form a first pump system of the first pump type (couplers 74, 76, 78 which connect to a corresponding coupler of the base unit; see col. 4, lines 40-44) and second connection means for combining the second pump components with the base unit to form a second pump system of the second pump type (see claims 7 and 8; wherein two adapters are available for connecting a combination of a lobe pump and a peristaltic pump), and wherein the first pump components and the second pump components are combinable with the base unit at a same time such that the first pump system and the second pump system are both operational (one of pumps 4, 6 or 8 and pump 3 can be connected and operated at the same time).  Eginton does not disclose a plurality of combination metering assemblies, wherein the plurality of combination metering assemblies are arranged adjacent to one another and provided on a common frame and a central drive source for providing drive energy for the plurality of combination metering assemblies.  Mueller teaches a metering system including a plurality of metering assemblies (12) are arranged adjacent to one another (see Fig. 1) and provided on a common frame (shown in Fig. 7) and a central drive source (drive mechanism 31; see [0035]) for providing drive energy for the plurality of metering assemblies so that a plurality of container can be filled at 
Regarding claim 13, Eginton discloses a controllable switching device (controller 12 switches between the available pump types based on the user selections) by means of which each of the first pump system and the second pump system to be configured are selectable for operation.
Regarding claim 14, Eginton discloses wherein the first pump type comprises at a rotary lobe pump (4) and the second pump type comprises a peristaltic pump (6).
Regarding claim 15, Eginton discloses the first pump components comprise pump drive components (pump drive shafts which couple to the drive shafts of the gear boxes) and the second pump components comprise fluid delivery components (the pump components which drive the fluid to flexible tubing to deliver the fluid to the container) to be driven by the pump drive components for the pumping operation.
Regarding claim 16, Eginton discloses the base unit comprises a first connection region for connecting the pump drive components (158) and a second connection region (where flexible tubing is connected to the pump outlet) separated from the first connection region by a partition wall (side wall of the base 10) for connecting the fluid delivery components.


Regarding claim 18, Eginton discloses an electric drive motor (40) is provided as the drive component for connection to the drive shaft (via gear box 55).
Regarding claim 19, Eginton discloses a pump head (the pump components which drive the fluid to flexible tubing to deliver the fluid to the container) of a corresponding pump type for connection to the drive shaft is provided as the fluid delivery component.
Regarding claim 20, Eginton further discloses a power take-off (shaft 83 of gear box 56) to be coupled to the drive shaft (shaft of motor 40) and a power take-off connection (gear box 56) for connecting pump components of a further pump type (3) to the power take-off, so that pump components connected to the power take-off connection via the power take-off can be driven by means of the drive shaft (col. 5, lines 29-51; pump 3 is driven by power take-off from servo motor 40 via gear box 56 connection to gear box 55).  Eginton does not disclose the pump head comprises the power take-off.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the power take-off in the pump head, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(C).  As there are a limited number of locations from which the power take-off can be arranged, using the pump head would be obvious to try with a reasonable expectation of success.  Further, arranging the power .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        January 27, 2022